Exhibit 10.8 INTEGRYS ENERGY GROUP, INC. 2007 OMNIBUS INCENTIVE COMPENSATION PLAN RESTRICTED STOCK AWARD You have been granted a Restricted Stock award for shares of common stock of Integrys Energy Group, Inc. (the “Company”) under the Integrys Energy Group, Inc. 2007 Omnibus Incentive Compensation Plan (the “Plan”) with the following terms and conditions. Your award will not become effective until you sign and return this Restricted Stock Award agreement to Human Resources. Grant Date: May 17, 2007 Number of Restricted Shares: Shares Vesting Schedule: Twenty-five percent (25%) of your Restricted Shares will vest on each of the first four anniversaries of the Grant Date, provided that you are continuously employed by the Company or an Affiliate from the Grant Date through such vesting date, as shown as the following schedule: Amount Vesting Date 25% of the Restricted Shares First anniversary of Grant Date 25% of the Restricted Shares Second anniversary of Grant Date 25% of the Restricted Shares Third anniversary of Grant Date 25% of the Restricted Shares Fourth anniversary of Grant Date If application of the vesting schedule on any vesting date would result in vesting of a fractional shares, the number of Restricted Shares that become vested on that vesting date will be rounded to the next higherwhole number of Restricted Shares. If your employment or service terminates as a result of death, disability (as determined by the Committee based upon the definition set forth in the Company’s long-term disability plan), or retirement on or after age sixty-two (62) with ten (10) or more years of service (provided that you have given the Company six months advance notice of your intent to retire), and if the Grant Date of such Restricted Shares was at least twelve (12) months prior to the date of your termination, your Restricted Shares will become fully vested on the date of such termination. Upon the occurrence of a Change of Control (as defined in the Plan) during your employment, the Restricted Shares will become fully vested, even if not otherwise vested in accordance with the vesting schedule above. Except to the extent prohibited by law, in the event of an approved leave of absence from the Company or an Affiliate, or a period of absence attributable to sickness or incapacity, the Committee, in its sole discretion, may extend the vesting dates to take into account the period or periods during which you were not actively at work. Upon any other termination of employment or service, you will forfeit the Restricted Shares that have not yet vested. Escrow: Your Restricted Shares will be held in escrow by the Company, as escrow agent. The Company will give you a receipt for the Shares held in escrow that will state that the Company holds such Shares in escrow for your account, subject to the terms of this Award, and you will give the Company a stock power for such Shares duly endorsed in blank which will be used in the event such Shares are forfeited in whole or in part. As soon as practicable after each vesting date, the Restricted Shares that have become vested will cease to be held in escrow, and certificate(s) for such number of Shares will be delivered to you or, in the case of your death, to your estate. No Shares will be issued unless and until the Company has determined to its satisfaction that such issuance complies with all relevant provisions of applicable law, including the requirements of any stock exchange on which the Shares may then be traded. Transferability of Restricted Shares: You may not sell, transfer or otherwise alienate or hypothecate any of your Restricted Shares until they are vested. In addition, by accepting this Award, you agree not to sell any Shares acquired under this Award at a time when applicable laws (including securities laws), Company policies or an agreement between the Company and its underwriters or other terms and conditions of the Plan prohibit a sale. Voting and Dividends: While the Restricted Shares are subject to forfeiture, you may exercise full voting rights. Dividends and other distributions paid with respect to non-vested and non-deferred Restricted Shares, so long as the applicable record date occurs after the Grant Date and 2 before you forfeit such Shares, will be retained by the Company and you will be credited with additional Restricted Shares that will be subject to the same risk of forfeiture, restrictions on transferability and other terms of this Restricted Stock Award agreement as are the Restricted Shares with respect to which the dividend or distribution was paid. In the case of any dividend or distribution other than a dividend or distribution that is paid in Shares, the number of additional Restricted Shares will be determined by dividing the dividend or distribution amount retained by the Company by the closing share price of a share of the Company’s common stock, as reported on the New York Stock Exchange, on the dividend payment date; provided that the Company may distribute cash in lieu of a fraction of share. In the case of any such dividend or distribution that is paid in Shares, the number of Shares received as a result of such dividend or distribution will constitute additional Restricted Shares. You will have no right to dividends or distributions paid with respect to Restricted Shares where the record date occurs on or after the date on which you have forfeited the Restricted Shares. Tax Withholding: To the extent that the receipt or the vesting of the Restricted Shares, or dividends and other distributions paid with respect to the Restricted Shares, results in income to you for Federal, state or local income tax purposes or results in “wages” to you for FICA or other employment tax purposes, the Company has the right and the authority to deduct or withhold from other compensation payable to you an amount sufficient to satisfy its withholding obligations under applicable tax laws or regulations.
